                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 QUINTEZ TALLEY, et al.,

                       Plaintiffs                   CIVIL ACTION NO. 3:17-CV-1632

        v.                                                   (MUNLEY, J.)
                                                          (MEHALCHICK, M.J.)
 SUPREME COURT OF
 PENNSYLVANIA, et al.,

                       Defendants

                                          ORDER

       This case involves a pro se plaintiff, Quintez Talley, who has filed the above-captioned

civil rights action pursuant to 42 U.S.C. § 1983. Currently pending before the court are

Plaintiff’s motions for appointment of counsel. (Doc. 84; Doc. 93). For the following reasons,

the court will DENY the motions. Although prisoners have no constitutional or statutory

right to appointment of counsel in a civil case, Parham v. Johnson, 126 F.3d 454, 456-57 (3d

Cir. 1997), the court has discretion to request “an attorney to represent any person unable to

afford counsel.” 28 U.S.C. § 1915(e)(1); see also Montgomery v. Pinchak, 294 F.3d 492, 499 (3d

Cir. 2002); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). Under § 1915(e)(1), the “court may

request an attorney to represent any person unable to employ counsel. The district court’s

appointment of counsel is discretionary and must be made on a case-by-case basis. Tabron, 6

F.3d at 157-58.

       The United States Court of Appeals for the Third Circuit has stated that appointment

of counsel for an indigent litigant should be made when circumstances indicate “the

likelihood of substantial prejudice to him resulting, for example, from his probable inability

without such assistance to present the facts and legal issues to the court in a complex but
arguably meritorious case.” Smith-Bey v. Petsock, 741 F.2d 22, 26 (3d Cir. 1984). The initial

determination to be made by the court in evaluating the expenditure of the “precious

commodity” of volunteer counsel is whether the plaintiff’s case has some arguable merit in

fact and law. Montgomery, 294 F.3d at 499. If a plaintiff overcomes this threshold hurdle, other

factors to be examined are:

       (1) the plaintiff’s ability to present his or her own case; (2) the difficulty of the
       particular legal issues; (3) the degree to which factual investigation will be
       necessary and the ability of the claimant to pursue investigation; (4) the
       plaintiff’s capacity to retain counsel on his or her own behalf; (5) the extent to
       which the case is likely to turn on credibility determinations; and (6) whether
       the case will require testimony from expert witnesses.

       Montgomery, 294 F.3d at 499 (citing Tabron, 6 F.3d at 155-57).

Additionally, another practical consideration must be taken into account when considering a

motion for appointment of counsel. As the Third Circuit has observed:

       … we must take note of the significant practical restraints on the district courts’
       ability to appoint counsel: the ever-growing number of prisoner civil rights
       actions filed each year in the federal courts; the lack of funding to pay appointed
       counsel; and the limited supply of competent lawyers who are willing to
       undertake such representation without compensation. We have no doubt that
       there are many cases in which district courts seek to appoint counsel but there
       is simply none willing to accept appointment. It is difficult to fault a district
       court that denies a request for appointment under such circumstances.

       Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993).

       Plaintiff continues to demonstrate an ability to litigate this action, and the numerous

other matters before this court.1 His ability is further demonstrated by his most recent



       1
          Talley is a prolific pro se litigant who has filed approximately nineteen (19) lawsuits
in this district alone since 2015. See e.g., Talley v. Glessner et al., No. 3:15-CV-407 (M.D. Pa.
filed Feb. 26, 2015); Talley v. Wetzel et al., No. 3:15-CV-1170 (M.D. Pa. filed June 15, 2015);
Talley v. Wetzel et al., No. 3:15-CV-1698 (M.D. Pa. filed Sept. 1, 2015); Talley v. Williamson et
al., No. 3:15-CV-1787 (M.D. Pa. filed Sept. 11, 2015); Talley v. Xue, No. 3:15-CV-1788 (M.D.
                                                                      (footnote continued on next page)

                                                  2
objections to the undersigned’s Report and Recommendation. This court’s duty to construe

pro se pleadings liberally, Haines v. Kerner, 404 U.S. 519 (1972), coupled with Plaintiff’s ability

to litigate in this court, weigh against the appointment of counsel. Hence, the court will

DENY Plaintiff’s motions for appointment of counsel.

       IT IS HEREBY ORDERED that Plaintiff’s Motions for Appointment of Counsel

(Doc. 84; Doc. 93) is DENIED. If further proceedings demonstrate the need for counsel, the

matter will be reconsidered either sua sponte or upon motion of Plaintiff.



                                                             BY THE COURT:

Dated: June 14, 2019                                         s/ Karoline Mehalchick
                                                             KAROLINE MEHALCHICK




Pa. filed Sept. 14, 2015); Talley v. Worstell et al., No. 3:15-CV-1795 (M.D. Pa. filed Sept. 15,
2015); Talley v. Ferguson et al., No. 3:15-1796 (M.D. Pa. filed Sept. 15, 2015); Talley v. Keel et
al., No. 3:15-CV-2106 (M.D. Pa. filed Nov. 3, 2015); Talley v. McCoy et al., No. 3:15-CV-2174
(M.D. Pa. filed Nov. 13, 2015); Talley v. Wetzel et al., No. 3:15-CV-2217 (M.D. Pa. filed Nov.
19, 2015); Talley v. Wetzel et al., 3:16-CV-88 (M.D. Pa. filed Jan. 15, 2016); Talley v. Eidsvoog et
al., No. 3:16-CV-207 (M.D. Pa. filed Feb. 5, 2016); Talley v. McCoy et al., No. 3:16-CV-1726
(M.D. Pa. filed Aug. 18, 2016); Talley v. PA Dept. of Corrections et al., No. 3:16-CV-2074 (M.D.
Pa. filed Oct. 11, 2016); Talley v. Falls et al., No. 3:17-CV-447 (M.D. Pa. filed Mar. 10, 2017);
Talley v. Varner et al., No. 3:17-CV-965 (M.D. Pa. filed June 2, 2017); Talley et al v. Supreme
Court of Pennsylvania et al., No. 3:17-CV-1632 (M.D. Pa. filed Sept. 12, 2017); Talley v. Wetzel
et al., No. 3:18-CV-868 (M.D. Pa. filed Apr. 23, 2018); Talley v. Wetzel et al., No. 3:18-CV-992
(M.D. Pa. filed May 10, 2018). Collectively, Talley also has over a dozen cases currently
pending before the Pennsylvania Eastern District Court, the Pennsylvania Western District
Court, and the United States Court of Appeals for the Third Circuit.

                                                 3
